Citation Nr: 0907383	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-09 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES 

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for osteochondritis dissecans of the left knee.

2.  Service connection for osteochondritis dissecans of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to January 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision rendered by the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The RO originally denied the veteran's claim of entitlement 
to service connection for a left knee disability in October 
1977.  In an April 1985 final decision, the RO continued to 
deny the Veteran's claim.  In a July 1999 prior final rating 
decision, the RO again denied the Veteran's claim for service 
connection for a left knee disorder.  Finally, in an April 
2003 unappealed rating decision, the RO found that new and 
material evidence had not been received to reopen the 
Veteran's claim for service connection for a left knee 
disability.

March 2005, the Veteran requested that his claim for service 
connection for a left knee disorder be reopened.  In the 
October 2005 rating on appeal, the RO determined that new and 
material evidence had not been received to reopen the 
Veteran's claim for service connection for a left knee 
disorder.  In this regard, the Board notes that regardless of 
the RO's determination on the matter of reopening the 
Veteran's claim for service connection, that decision is not 
binding on the Board, and the Board must decide whether new 
and material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  

In this decision, the Board will reopen the Veteran's claim.  
The issue of entitlement to service connection for 
osteochondritis dissecans of the left knee will be addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Service connection for a left knee disability was 
initially denied by the RO in October 1977.

2.  Most recently, the RO in an April 2003 rating decision, 
denied the Veteran's request to reopen his claim for service 
connection for a left knee disability.  

3.  The additional evidence received since the April 2003 RO 
decision is new and material and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2003 RO rating decision which found that new 
and material evidence had not been received to reopen the 
claim for service connection for a left knee disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.1100(a), 20.1104 (2008).

2.  New and material evidence has been received since the 
April 2003 rating decision to reopen the claim of service 
connection for a left knee disability.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated March 2005 was sent to the Veteran in accordance 
with the notice provisions of the VCAA.  38 U.S.C.A. §  
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the VCAA notice 
must be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied 
by post-decisional communications.  The notice in this case 
predated the rating decision.

The Board acknowledges that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  
With respect to new and material evidence claims, VA must 
notify a claimant of the evidence and information that is 
necessary to (1) reopen a claim, and (2) establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (1) (2008); Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Thus, VCAA notice must include an 
explanation of the meaning of both "new" and "material" 
evidence, and must describe the particular type of evidence 
necessary to substantiate any service connection elements 
found to be insufficiently shown at the time of the prior 
final denial.  Prior to adjudication of the Veteran's claim, 
a letter sent in March 2005 fully satisfied the duty to 
notify provisions for a service connection claim and set 
forth the elements required to reopen a claim under Kent.  
Id.

A March 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  

The Veteran's service, VA, and private treatment records have 
been obtained to the extent possible.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran was provided VA examinations 
in connection with his previous claim in 1977 and 1999.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, supra.

Law and Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

Before reaching the merits, the Board must first rule on the 
matter of reopening of the Veteran's claim.  That is, the 
Board has a jurisdictional responsibility to consider whether 
it is proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett, 
83 F.3d supra.  

As noted above, service connection for a left knee disability 
was most recently denied in a final April 2003 rating 
decision.  Therefore, the laws and regulations governing 
finality and reopening of a previously disallowed claim are 
pertinent in the consideration of the current claim on 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.1100(a), 20.1104 (2008).

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  Because the April 2003 
RO decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action in 
order to determine whether the Veteran's claim for service 
connection should be reopened and readjudicated.  See Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and 
material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108.

"New" evidence is defined as evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

Evidence of record at the time of the April 2003 RO decision 
consisted of the Veteran's service treatment records, VA 
examination reports, VA outpatient treatment record, and the 
Veteran's statements.

The Veteran's service treatment records are negative for any 
complaints of or treatment for a left knee disability.  

VA records show a diagnosis of and treatment for 
osteochondritis dissecans of the left knee.  See July 1976 VA 
X-ray report; March 1977 VA examination report; June 1977 VA 
examination.  In March 1977, the VA examiner did not provide 
an opinion relating to service connection, but referred the 
matter to the Veteran's orthopaedic surgeon.  A June 1999 VA 
examination report shows complaints and a diagnosis related 
to the Veteran's right knee.  VA treatment records indicate 
the Veteran was treated numerous times between 2000 and 2002 
for left knee pain.  A May 2000 VA record showed degenerative 
joint disease of the left knee.  September 2002 examination 
showed degenerative changes of the left knee as well as a 
possible tear of the anterior horn of the medial meniscus.  
During the examination, the examiner indicated that the 
Veteran was scheduled for a left knee arthroscopy later that 
month and that the Veteran had undergone a prior left knee 
scope in 1980.  There records also include a report of 
Magnetic Resonance Imaging (MRI) of the left knee which 
showed a tear of the anterior horn of the medial meniscus.  
See May 2002 VA MRI report.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, the April 2003 RO decision denied 
the Veteran's claim because the Veteran was unable to furnish 
any evidence that his left knee disability was incurred in or 
aggravated during service.  

Evidence submitted after the April 2003 RO decision includes 
the Veteran's statements and a February 2005 report of T.R., 
M.D., a private physician.    

Dr. T.R. in a February 2005 report diagnosed severe medial 
compartment arthrosis of the left knee with mild cystic 
changes.  The examiner noted that the Veteran underwent an 
open meniscectomy after a failed arthroscopy in 1977.  The 
examiner opined that based on the Veteran's description of 
the symptoms beginning while the Veteran was in the service, 
as well as seeking medical attention for that, the Veteran's 
service-related complaints had significantly contributed to 
arthritis in the left knee. 

This private medical opinion is "new" because it has not 
previously been submitted and is "material" because it 
represents a favorable nexus opinion that raises a reasonable 
probability of substantiating the claim.  See 38 C.F.R. § 
3.156.  Accordingly, the Board finds that new and material 
evidence has been submitted.  Therefore, the claim is 
reopened.  



ORDER

To the extent that new and material evidence has been 
received to reopen the claim for service connection for 
osteochondritis dissecans of the left knee, the appeal is 
granted.  





REMAND

The Board observes that there appears to be potentially 
outstanding medical evidence that is not of record which must 
be obtained in order to adjudicate the claim.

In a March 1977 VA examination report, the examiner noted 
that he referred the Veteran to his currently treating 
orthopaedic surgeon in order to declare the left knee 
disability a service related disability.  However, the record 
is void of any surgeon's report regarding the Veteran's left 
knee disability.  A June 1999 VA examination of the right 
knee indicated the Veteran underwent a bone stimulation 
procedure between 1985 and 1987; however, there is no 
evidence of such a procedure in the record.  A September 2002 
VA treatment record indicated the Veteran was scheduled for a 
left knee arthroscopy later that month and that he had 
previously undergone a left knee scope in 1980.  There is no 
record of either the 1980 or 2002 procedure.  In a February 
2005 private examination, the Veteran reported that he 
underwent a meniscectomy in 1977, but again, there is no 
evidence of this procedure in the file; although there is 
evidence that the Veteran was being treated by an orthopaedic 
surgeon in 1977.  See March 1977 VA examination report.  

In sum, the Board notes the existence of outstanding VA 
surgery records and reports, and VA has a duty to assist the 
Veteran to attempt to obtain these records.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  Further, the Board finds 
that once the additional evidence is added to the record, the 
Veteran should be afforded a new examination in compliance 
with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers (both VA and 
private) who have treated him for his 
left knee disability since discharge from 
service.  Specifically, the RO/AMC should 
request all surgery reports and surgery 
records for the left knee including as 
outlined above.  After securing the 
necessary release, the RO/AMC should 
obtain any records which are not 
duplicates of those contained in the 
claims file.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any identified left knee 
disability.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current identified left knee 
disability had its onset in military 
service.  

The clinical findings and reasons that 
form the basis of the opinion should be 
clearly set forth in the report.  If the 
examiner is only able to theorize or 
speculate as to this matter, he should so 
state.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008).

5.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claims 
based on all the evidence of record, 
including any additional information 
obtained as a result of this remand, and 
all governing legal authority.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


